UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/2012 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. February 29, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments144.1% Rate (%) Date Amount ($) Value ($) Alabama.2% Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 933,220 Alaska.7% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 2,500,000 2,070,925 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 1,245,000 914,079 Arizona7.5% Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 13,198,367 a,b 14,391,449 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 6,010,000 6,598,499 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 3,776,080 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 6,000,000 6,274,680 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 1,000,000 1,001,420 California15.5% Barclays Capital Municipal Trust Receipts (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5/15/31 a,b California, GO (Various Purpose) 4/1/31 California, GO (Various Purpose) 3/1/33 California, GO (Various Purpose) 4/1/33 California, GO (Various Purpose) 11/1/35 California Statewide Communities Development Authority, Revenue (Front Porch Communities and Services Project) 4/1/37 b Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/27 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Los Angeles Department of Water and Power, Power System Revenue 7/1/34 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 7/1/24 c Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 7/1/35 San Buenaventura, Revenue (Community Memorial Health System) 12/1/41 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5/15/34 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 8/1/38 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 1/1/29 Colorado.2% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 8/1/32 Connecticut1.2% Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 11/15/22 Florida6.7% Florida, Department of Transportation Right-of-Way Acquisition and Bridge Construction Bonds 7/1/24 Mid-Bay Bridge Authority, Springing Lien Revenue 10/1/34 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 8/1/34 Palm Beach County Health Facilities Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 11/15/33 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 8/1/45 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 4/1/39 Georgia4.5% Atlanta, Airport General Revenue 1/1/26 Atlanta, Water and Wastewater Revenue 11/1/28 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 11/1/34 Augusta, Airport Revenue 1/1/31 Savannah Economic Development Authority, EIR (International Paper Company Project) 8/1/27 Hawaii1.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 7/1/30 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 7/1/39 Idaho.0% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 1/1/30 Illinois2.6% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 1/1/35 Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 10/1/32 Illinois Finance Authority, Recovery Zone Facility Revenue (Navistar International Corporation Project) 10/15/40 Illinois Finance Authority, Revenue (Sherman Health Systems) 8/1/37 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6/1/28 Indiana.7% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 1/1/36 Iowa.4% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6/1/34 Kentucky.3% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 2/1/37 Louisiana1.9% Lakeshore Villages Master Community Development District, Special Assessment Revenue 7/1/17 d Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 11/1/32 Louisiana Public Facilities Authority, Revenue (Belle Chasse Educational Foundation Project) 5/1/31 Maine.5% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7/1/32 Maryland.4% Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 10/1/33 Massachusetts12.3% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 7/1/38 a,b JPMorgan Chase Putters/Drivers Trust (Massachusetts, Consolidated Loan) 4/1/19 a,b JPMorgan Chase Putters/Drivers Trust (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 2/1/34 a,b Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 1/1/32 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 12/15/12 e Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 7/1/30 Massachusetts Housing Finance Agency, Housing Revenue 12/1/38 Massachusetts Housing Finance Agency, SFHR 12/1/31 Michigan8.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/33 Detroit, Water Supply System Senior Lien Revenue 7/1/31 Detroit, Water Supply System Senior Lien Revenue 7/1/36 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/35 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 10/15/31 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 9/1/29 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 12/1/34 Minnesota.6% Tobacco Securitization Authority of Minnesota, Tobacco Settlement Revenue Bonds 3/1/31 Nevada1.3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 7/1/30 New Hampshire1.3% New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 11/1/16 New Jersey5.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 12/15/29 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 10/1/39 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/23 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/41 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 e New Mexico1.2% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6/1/40 New York13.8% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 9/15/28 a,b Barclays Capital Municipal Trust Receipts (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5/1/30 a,b Barclays Capital Municipal Trust Receipts (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 11/1/27 a,b JPMorgan Chase Putters/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 11/1/18 a,b Long Island Power Authority, Electric System General Revenue 4/1/33 Metropolitan Transportation Authority, Transportation Revenue 11/15/23 New York City Educational Construction Fund, Revenue 4/1/28 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/31 d New York State Dormitory Authority, Revenue (Suffolk County Judicial Facility) 4/15/14 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 12/1/36 North Carolina2.5% Barclays Capital Municipal Trust Receipts (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 6/1/42 a,b Ohio5.4% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/47 Butler County, Hospital Facilities Revenue (UC Health) 11/1/40 Cleveland, Airport System Revenue 1/1/30 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 10/1/19 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 2/1/36 b Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 12/1/35 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 1/1/22 Oregon.4% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 11/1/33 Pennsylvania2.3% Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 8/15/40 JPMorgan Chase Putters/Drivers Trust (Geisinger Authority, Health System Revenue (Geisinger Health System)) 6/1/35 a,b Philadelphia, GO 8/1/41 Rhode Island1.4% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5/15/39 Tennessee1.5% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 10/1/29 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 10/1/34 Texas20.4% Barclays Capital Municipal Trust Receipts (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 8/15/40 a,b Barclays Capital Municipal Trust Receipts (Texas A&M University System Board of Regents, Financing System Revenue) 5/15/39 a,b Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 1/1/16 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 12/1/35 Harris County Health Facilities Development Corporation, Revenue (CHRISTUS Health) (Insured; Assured Guaranty Municipal Corp.) 7/1/15 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 11/15/36 Matagorda County Navigation District Number One, Revenue (Houston Lighting and Power Company Project) (Insured; AMBAC) 11/1/28 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/38 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/2/24 f Texas Department of Housing and Community Affairs, Residential Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/33 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 8/15/42 Virginia4.5% Henrico County Industrial Development Authority, Revenue (Bon Secours Health System) (Insured; Assured Guaranty Municipal Corp.) 8/23/27 f Virginia Housing Development Authority, Commonwealth Mortgage Revenue 7/1/31 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7/1/38 Washington4.0% Barclays Capital Municipal Trust Receipts (King County, Sewer Revenue) 1/1/29 a,b Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 8/1/36 West Virginia1.9% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 10/15/37 Wisconsin5.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/12 e Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/12 e Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 4/15/33 U.S. Related6.2% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 7/1/37 Puerto Rico Commonwealth, Public Improvement GO 7/1/32 Puerto Rico Commonwealth, Public Improvement GO 7/1/39 Puerto Rico Commonwealth, Public Improvement GO 7/1/40 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 10/1/39 Total Long-Term Municipal Investments (cost $554,175,827) Short-Term Municipal Coupon Maturity Principal Investments1.0% Rate (%) Date Amount ($) Value ($) California.1% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 3/1/12 g New York.9% New York City, GO Notes (LOC; JPMorgan Chase Bank) 3/1/12 g Total Short-Term Municipal Investments (cost $4,300,000) Total Investments (cost $558,475,827) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, these securities were valued at $137,437,984 or 32.4% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Non-income producingsecurity in default. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Inverse floater securitythe interest rate is subject to change periodically. Rate shown is the interest rate in effect at February 29, 2012. g Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 29, 2012, net unrealized appreciation on investments was $57,692,582 of which $60,809,922 related to appreciated investment securities and $3,117,340 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipal Bond Fund, Inc. By: _/s/ Bradley J. Skapyak_ Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: _/s/ Bradley J. Skapyak_ Bradley J. Skapyak President Date: April 23, 2012 By: _/s/ James Windels_ James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
